Citation Nr: 1126978	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.  

This appeal arises from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2011, the Veteran raised a claim for service connection for B Cell lymphoma.  The issue has not been developed and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that in October 2007, the Veteran identified a number of health care providers who have treated him for the conditions at issue.  The current record is unclear as to whether the RO took the appropriate steps to attempt to obtain the relevant evidence from these providers.  Further efforts in this regard is necessary, as detailed below.  

The evidence also shows the Veteran sustained a puncture wound to the left knee during service, and appears to have had post service left knee complaints since the 1980's.  A VA examination and opinion should be sought to ascertain the precise nature of any current disability, and whether it is related to the in-service injury.  

Regarding the skin condition, the Veteran's separation examination report reflects the presence of tinea versicolor on the Veteran's back, and during the development of his current claim, he advised his skin is still "blotted."  (He also has been diagnosed to have basal cell carcinoma.)  In view of this, an examination of the Veteran's skin also should be conducted to ascertain the nature of current disability, and its relationship to service.  




Accordingly, the case is REMANDED for the following actions:

1. Again ask the Veteran to complete and return the necessary consent and authorization forms to request records from his orthopedists, family doctor, and dermatologist, as listed by the Veteran in October 2007.  In addition, ask the Veteran to identify any medical care providers who have treated him since October 2007 for his knees or skin, other than those previously identified by him in October 2007.  The Veteran is also asked to give the date when he began receiving treatment at the Mobile VA Outpatient Clinic.  VA should then attempt to obtain those records, including requesting his current records of treatment from the Mobile VA Outpatient Clinic.  

2. After the preceding development has been accomplished the Veteran should be scheduled for a VA orthopedic examination, and a VA skin examination.  The claims folder should be made available to the examiners for review before the examination, and any opinion provided should be accompanied by a complete rationale.  

The orthopedic examiner is asked to identify each disability currently affecting the left and/or right knee, and as to each such disability, offer an opinion as to whether it is at least as likely as not (50 percent probability) to have had its onset in service.  The significance of the Veteran's left knee puncture wound documented in service should be specifically discussed.  

The skin examiner, noting that tinea versicolor was observed at the time of the Veteran's service separation, should identify each current skin disorder found to be present and as to each such disability, offer an opinion as to whether it is at least as likely as not (50 percent probability) to have had its onset in service.  

3. Thereafter, the claims should be re-adjudicated, and if the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



